Nunez, J. (dissenting).
On January 23, 1970 several police officers, armed with a “no knock” search warrant, raided Apartment 3H at 1874 Loring Place, Bronx, arrested 15 persons and seized more than 10 pounds of heroin and various items used to package and process heroin. Entry was effected by using a crowbar to open a window leading to the fire escape. Prior to trial the defendants moved to suppress the physical evidence on the ground that it had been obtained as a result of an illegal search and seizure. At the conclusion of the hearing the District Attorney properly and commendably conceded that the affidavit on which the warrant had been issued was legally insufficient and the warrant void. However, he sought to sustain the seizure of the evidence on the theory that the sum total of the knowledge possessed by the police immediately prior to their entry into the apartment gave them probable cause to believe that a narcotic mill was in operation at the raided premises.
The majority and concurring opinions lay much stress and justify the warrantless entry into this dwelling on the basis of prior acquired information. The sum total of such ‘ ‘ prior acquired ” or “ protected ” information and the twice asserted statement in Justice McGtvern’s opinion that Apartment 3H *184had been “ so used before ” (for the processing of heroin) is Detective Strano’s statement in his affidavit in support of the void warrant ‘ ‘ I have received information from a reliable * informant * * * that Beverly Massi * * * has obtained apartment 3H in premises 1874 Loring Place * * * for the specific purpose of processing and packaging a narcotic drug, to wit: heroin, thereat.”
There is not a single word in this entire record that this apartment had been “ so used before ” for the processing of heroin or indeed for any other purpose by any of those arrested. No illegal activity in or about the apartment was observed. The informant did not say that he had ever been in the apartment, he had not seen any defendant in possession of narcotics ; he had made no observations, nor had he overheard any conversations that would make the apartment suspect. His information was nothing more than a tip. The majority opinion is most entertaining but quite inaccurate. As an illustration, the statement: “ Before the arrests * * * the police had acquired much information concerning the premises. * * * As an illustration * * * Beverly Massey had previously been seen in conversation with known violators, one of whom had previously been arrested inside of premises used for processing heroin ” is unfair and misleading. That someone had been previously arrested inside of other premises used for processing heroin in no way illustrates ‘ ‘ that the police had acquired much information concerning the [raided] premises ”.
All of the activity of the police prior to January 23, 1970, their investigations, their observations, concerned premises other than Apartment 3H. The only observations made of this apartment were those of the 23rd as testified to by the police: At approximately 7:45 a.m. the defendant Ann Brown was observed entering, not the raided apartment, but the Loring Place apartment house. Numerous other females were also seen entering the building, several of whom were recognized by the police as having been seen in the presence of Naomi Bostick and Beverly Massey on previous occasions. At 8:00 a.m. an automobile bearing New Jersey license plates parked near the raided premises. The defendant Powell emerged, walked to the rear of *185the car and looked around. Beverly Massey was then seen emerging from 1874 Loring Place. She approached Powell and talked to him. They then looked up and down the street; Powell opened the trunk of his car and removed therefrom a shopping bag, a brown cardboard box and a suitcase. He and Beverly Massey carried these articles into the building. Three police officers testified at the hearing that they formed an opinion that Powell had narcotic drugs in the suitcase, namely heroin, along with paraphernalia for bagging. They admitted, however, that there was nothing about the suitcase, the box or the shopping bag to indicate that they contained narcotics. At 10:30 a.m. Naomi Bostick arrived carrying two shopping bags of food and entered the apartment building. It was approximately 1:00 p.m. when the police broke into the apartment. Concededly, no observations of the activities within the apartment were made until the police had forced their way inside and were well within the apartment. After an exhaustive hearing, the experienced Trial Justice concluded that on the totality of the evidence the police did not have probable cause to believe a crime was being committed and suppressed the seized evidence. We agree with that determination.
The unidentified informant had furnished erroneous and unproductive information only a few days prior to the arrest of these defendants. The informant made no reference to an automobile, did not assert that a man would bring the contraband and was apparently completely unaware of Powell’s identity. The activities observed by the police on January 23 were unremarkable. They were consistent with thousands of similar innocent vignettes that take place on the streets of large cities every day. The observed acts were susceptible of many innocent interpretations, “ even between persons with a narcotics background” (see People v. Brown, 24 N Y 2d 421, 423 [1969]). The behavior, at most “equivocal and suspicious ” was not supplemented by any additional behavior raising ‘ ‘ the level of inference from suspicion to probable cause ” (see People v. Corrado, 22 N Y 2d 308, 311, 313 and People v. Brown, supra).
The majority’s action in reversing the findings of the able Trial Justice is directly contrary to the very recent (1969) ruling in People v. Brown (supra) where the Court of Appeals (p. 424) said: “ The logical and practical problem is that even accepting ungrudgingly, as one should, the police officer’s expertness in detecting a pattern of conduct characteristic of a particular criminal activity, the detected pattern, being only *186the superficial part of a sequence, does not provide probable cause for arrest if the same sketchy pattern occurs just as frequently or even more frequently in innocent transactions. The point is that the pattern is equivocal and is neither uniquely nor generally associated with criminal conduct, and unless it is there is no probable cause. ’ ’
The argument of the District Attorney that the police had probable cause to enter the dwelling in question is clearly an afterthought. The police would not have congregated in the vicinity of this apartment armed with crowbars and shotguns if they had not also been armed with their authority to enter without knocking, i.e., the invalid search warrant. Detective Strano so testified: “ he [referring to another detective] wanted to look at the door and see how many locks to execute our warrcmt and make the arrest.” (Emphasis added.) The authority for the search being illegal, it necessarily follows that the search itself is illegal and the seized evidence must he suppressed (Code Crim. Pro., § 177; e.g., People v. Loria, 10 N Y 2d 368, 373; People v. Brown, supra).
The information received from the informant having been unreliable, the fact that activity consistent with a tip actually took place, does not establish probable cause unless there was something unusual about the activity (Spinelli v. United States, 393 U. S. 410). New York law is to the same effect. In People v. Gorrado (22 N Y 2d 308, supra) the police received a tip from an undercover police officer that a pound of marijuana would be passed on the corner of Kings Highway and East 16th Street between 9:00 p.m. and midnight. At 9:30 p.m. the police observed the defendant alight from an automobile and walk over to another automobile. He re-entered the car in which he arrived and handed four opaque manila envelopes to the driver. The Court of Appeals (p. 311) held that the conduct of the defendant which the police asserted “would be characteristic of modus operand#, used for a ' drop ’ ”, was at most equivocal and suspicious and ruled that the arrest and seizure were unlawful. Certainly the undercover police officer in Gorrado was more reliable than the informant in the case at bar.
The facts in this record justify the conclusion that the defendants were engaged in loathsome, criminal activities. However, we cannot shirk our obligation to uphold the rule of law, distasteful as the result may be to us. It should be remembered that “ the worst criminal, the most culpable individual, is as *187much entitled to the benefit of a rule of law as the most blameless member of society. To disregard violation of the rule because there is proof in the record to persuade us of a defendant’s guilt would but lead to erosion of the rule and endanger the rights of even those who are innocent ”. (People v. Donovan 13 N Y 2d 148, 154 [Fuld, J.]; quoted with approval in People v. Mirenda, 23 N Y 2d 439, 447 [Keating, J., 1969].)
Since the search warrant was concededly void, it was no wárrant at all and the police entered the dwelling, made the arrests and seized the evidence without a warrant. This fact alone compels suppression and affirmance. The officers were not responding to an emergency. They had the premises under observation for a period of about seven hours. The last observation was made at 10:30 a.m. The apartment was raided at 1:00 p.m. Certainly two and one-half hours was more than sufficient time for the sophisticated New York City police to obtain a valid warrant if the facts would support it. The police suspected a large scale “ milling” operation. The defendants were not fleeing or seeking to escape. Indeed they could not, for the police had surrounded the premises. In similar circumstances the Supreme Court of the United States has held an arrest without a warrant illegal. 'See McDonald v. United States (335 U. S. 451, 454-455 [1948]) where the court stated: ‘ ‘Where, as here, officers are not responding to an emergency, there must be compelling reasons to justify the absence of a search warrant. A search without a warrant demands exceptional circumstances. * * * We will not assume that where a defendant has been under surveillance for months, no search warrant could have been obtained. * * * We cannot allow the constitutional barrier that protects the privacy of the individual to be hurtled so easily. Moreover, when we move to the scene of the crime, the reason for the absence of a search warrant is even less obvious. When the officers heard the adding machine and, at the latest, when they .saw what was transpiring in the room, they certainly had adequate grounds for seeking a search warrant.
‘ ‘ Here * * * the defendant was not fleeing or seeking to escape. Officers were there to apprehend petitioners in case they tried to leave. Nor was the property in the process of destruction nor as likely to be destroyed. * * * Petitioners were busily engaged in their lottery venture. No reason, except inconvenience of the officers and delay in preparing papers and getting before a magistrate, appears for the failure to seek *188a search warrant. But those reasons are no justification for by-passing the constitutional requirement ”.
Justice Brust’s order of suppression should be affirmed.
Markewich, J., concurs with McGtvern, J.; McNally, J., concurs in result in an opinion, in which Markewich, J., concurs; Nunez, J., dissents in an opinion, in which Capozzoli, J. P., concurs.
Order, Supreme Court, Bronx County, entered on June 18, 1970, reversed, on the law and facts, and the motions to suppress denied.

 At the hearing it was established that the informant was unreliable. While three defendants had been arrested in one case on his information, no convictions had resulted. Furthermore, the evidence shows that just one week before Strano applied for the warrant, the same informant had given the police erroneous information and that he had confessed to Strano that he did not know " what had happened ”, i.e., why his information had been incorrect.